EXHIBIT 10.76






AMENDMENT NO. 5
SECOND AMENDED AND RESTATED BUSINESS LOAN AGREEMENT

        This Amendment No. 5 to Second Amended and Restated Business Loan
Agreement dated as of June 24, 2003 (this “Amendment”) is executed with
reference to the Second Amended and Restated Business Loan Agreement dated as of
June 24, 2002 (as amended from time to time, the “Loan Agreement”) between Bank
of America, N.A. (the “Bank”) and IMPCO Technologies, Inc. (the “Borrower”) and
with reference to the following facts:

        A.         The Borrower has informed the Bank that it is seeking a
refinancing of the obligations under the Loan Agreement from La Salle Business
Credit and Bison Capital.

        B.         The Bank has accommodated the Borrower with several covenant
waivers and an extension of the maturity of the obligations under the Loan
Agreement in order to allow time to complete this refinancing.

        C.         The Borrower and the Bank were unable to agree upon the terms
of a further extension of the maturity of the obligations under the Loan
Agreement and the Bank has heretofore accelerated the principal balance thereof
by letter of June 17, 2003 and imposed the Default Rate of interest contemplated
by Section 8.9 of the Loan Agreement effective June 1, 2003.

        D         The Borrower has requested that the Bank rescind the
acceleration in consideration of the representations, warranties, covenants and
agreements contained herein, and the Bank has agreed to do so.

        NOW, THEREFORE, the parties hereby agree to amend the Loan Agreement as
follows:

        1.         Defined Terms.  All initially capitalized terms used in this
Amendment without definition shall have the respective meanings assigned thereto
in the Loan Agreement.

        2.         Representations and Warranties.  The Borrower hereby
represents and warrants that:

a.   No default under Section 13 of the Loan Agreement has occurred and remains
continuing that is not referred to in the recitals to this Amendment and
expressly waived hereby;   b.  

Borrower has received credit commitments for $12,000,000 of senior secured
financing from La Salle Business Credit, and is proceeding with documentation
towards the consummation of this credit.  There is no fact known to Borrower
which should be a material impediment to the consummation thereof.

-1-



--------------------------------------------------------------------------------









c. Bison Capital has issued a proposal letter for $17,000,000 of subordinated
capital, and Borrower is proceeding with documentation towards the consummation
of this credit.  There is no fact known to Borrower which should be a material
impediment to the consummation thereof. d. Don J. Simplot, a member of the Board
of Borrower, has extended an $8,000,000 credit commitment to the Borrower, which
may be unconditionally drawn upon by Borrower in the event that the refinancings
described above are not consummated by July 15, 2003.

        3.         De-Acceleration and Waiver.  The Bank hereby rescinds its
demand letter and notice of acceleration dated as of June 17, 2003, and waives
the provisions of the covenants set forth in Sections 11.3, 11.4 and 11.5 of the
Loan Agreement as of the calendar months ended May 31, 2003, and June 30, 2003
only.  The Borrower acknowledges that the Bank was entitled to accelerate and to
impose the default rate, and that the recision thereof is purely an
accommodation to the Borrower.

        4.         Maturities.  The Borrower hereby agrees that it will repay
the entire outstanding principal balance of its obligations and indebtedness to
the Bank under the Loan Agreement on July 15, 2003, including without limitation
all of the obligations under the revolving line of credit established pursuant
to Section 1.1 of the Loan Agreement and the term loans described in Sections
2.1, 3.1 and 4.1 of the Loan Agreement.  Pursuant to the provisions of the Loan
Agreement described in Section 2.2 (b), Section 3.3 (b), and Section 4.3 (b),
such repayments scheduled for June 30, 2003 are hereby deferred until July 15,
2003.

        5.         Application of Simplot Funds.  The Borrower agrees that if it
does not repay the balance of the obligations and indebtedness under the Loan
Agreement before July 15, 2003, on July 15, 2003 it will immediately draw the
entire amount of the Simplot commitment and pay the proceeds thereof to the Bank
for application to the obligations and indebtedness under the Loan Agreement.

        6.         Fees.  The Borrower hereby agrees that, unless all of the
obligations under the Loan Agreement are sooner paid, it will pay a $50,000
non-refundable fee to the Bank on July 15, 2003.  Time is of the essence for
this Section, and the fee shall be due and payable on the date set forth above,
and if not paid shall represent an Event of Default, and shall be added to the
principal amount due under the Loan Agreement, even if the principal amount of
the outstanding obligations under the Loan Agreement are later paid.

        7.         Increase to Default Rate.  Section 8.9 of the Loan Agreement
is hereby amended to increase the default rate of interest payable under this
Agreement to read in full as follows:

                    “8.9  Default Rate. Upon the occurrence and during the
continuation of any Event of Default under this Agreement, principal amounts
outstanding under this Agreement will at the option of the Bank bear interest at
a rate which is five percentage points higher than the rate of interest
otherwise provided under this Agreement.  This will not constitute a waiver of
any Default or Event of Default.  Installments of principal which are not paid
when due under this Agreement shall continue to bear interest until paid.  Any
interest, fees or

-2-



--------------------------------------------------------------------------------



 



costs which are not paid when due shall bear interest at the Prime Rate plus
five percentage points.  This may result in compounding of interest.”

                    Borrower acknowledges that the Default Rate of Interest
heretofore applicable under the Loan Agreement (three percentage points over the
otherwise applicable rate) has been in effect during the period from June 1,
2003 through and including the effective of this Amendment, and is not waived by
the Bank.

        8.         Conditions Precedent.  The effectiveness of this Amendment
shall be conditioned upon receipt by the Bank of all of the following:

a. Counterparts of this Amendment executed by all parties hereto; b. Evidence,
satisfactory to the Bank in the Bank’s sole discretion, of an extension to July
31, 2003 or later, of the $8,000,000 Letter of Commitment dated March 26, 2003,
by and between Don J. Simplot and the Borrower c. Payment of the Bank’s legal
fees and expenses of its counsel, including any outstanding invoices; and d.
Payment of an amendment fee of $50,000. e. Such other assurances, certificates,
documents, consents or opinions as the Bank reasonably may require. f. Fees and
Expenses.  Borrower hereby agrees to reimburse the Bank for the Bank’s
reasonable costs and expenses (including reasonable attorney’s fees and
expenses) incurred in connection with the negotiation and drafting of this
Amendment and the transaction contemplated hereby together with any and all
other fees and expenses currently due and owing to the Bank.  Each of the
parties hereto hereby agrees that the failure to satisfy the requirements of
this Section shall constitute an Event of Default under the Loan Agreement.

        9.         Release. As a material inducement to the Bank to enter into
this Amendment, the Borrower hereby fully releases and discharges forever Bank
of America, N.A., its subsidiaries and affiliated companies, and their
respective agents, employees, officers, directors, representatives, attorneys,
successors and assigns (hereafter referred to collectively as the “Released
Parties”), and each and all of them, from any and all liabilities, claims,
actions, causes of action, charges, complaints, obligations, costs, losses,
damages, injuries, attorneys’ fees, and other legal responsibilities, of any
form whatsoever, whether known or unknown, unforeseen, unanticipated,
unsuspected or latent, which either of them may have or hold, or have at any
time heretofore have or held, arising out of or relating to the Loan Agreement,
or any document executed in connection therewith (collectively, the “Loan
Documents”), the transactions contemplated thereby or the relationship of the
parties hereto arising out of the Loan Agreement or the Loan Documents prior to
the effective date of this Amendment.   The Borrower (and by executing its
consent hereto hereby expressly waives all rights under Section 1542 of the
California Civil Code, which reads as follows:



-3-



--------------------------------------------------------------------------------









                    “Section 1542. [Certain claims not affected by general
release.] A general release does not extend to claims which the creditor does
not know or suspect to exist in his favor at the time of executing the release,
which if known to him must have materially affected his settlement with the
debtor.”

Borrower hereby agrees to indemnify and hold harmless each of the Released
Parties for and against any and all costs, losses or liability, whatsoever,
including reasonable attorneys’ fees arising out of the prosecution by Borrower
or its successors or assigns, of any action, claim or cause of actions released
pursuant to this Section.

        10.         Counterparts.  This Amendment may be executed in
counterparts in accordance with Section 14.12 of the Loan Agreement.

        11.         Confirmation.  In all other respects, the Loan Agreement is
confirmed.  Without limitation on the foregoing, the Borrower acknowledges that
it has heretofore executed Amendments No. 1 through No. 4 to the Loan Agreement
by telefacsimile, but that it has failed to provide the Bank with manually
executed counterparts thereof as requested.  This Amendment may be originally
executed by telefacsimile, however the Borrower agrees that (a) it shall provide
Bank with two original counterpart signatures to this Amendment by overnight air
courier, for receipt no later than June 24, 2003, and (b) by its execution and
delivery of this Amendment, it confirms the execution and delivery of such prior
amendments.

                    IN WITNESS WHEREOF, the parties hereto have executed this
Amendment as of the date first written above by their duly authorized
representatives.

    IMPCO TECHNOLOGIES, INC.     By: /s/  TIMOTHY S. STONE      

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

  Title:   Chief Financial Officer      

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

        BANK OF AMERICA, N.A.     By: /s/  DAVID P. MAIORELLA      

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

  David P. Maiorella, Vice President


-4-